Title: James Madison to William Cogswell, 10 March 1834
From: Madison, James
To: Cogswell, William


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpr.
                                
                                  Mar. 10. 1834
                            
                        
                        
                        privateYour letter of the 18th. Ult: was duly received.
                        You give me a credit to which I have no claim, in calling
                        me "The writer of the Constitution of the  U.S." This was not, like the fabled Goddess of
                            Wisdom, the offspring of a single brain. It ought to be regarded as the work of many heads & many hands.
                        Your criticism on the "Collocation of books in the Library of our University, may not be without foundation.
                            But the doubtful boundary between some subjects, and the mixture of different subjects in the same works, necessarily
                            embarrass the task of classification
                        Being now within a few days of my 84th year, with a decaying health & faded vision, and in arrears
                            also of the reading I have assigned to myself, I have not been able sooner to acknowledge your politeness in sending me
                            the two Pamphlets. The Sermon combats very ably the veteran Error of entwining with the Civil an Ecclesiastical polity.
                            Whether it has not left, unremoved, a fragment of the Argumentative root of the Combination is a question which I leave
                            others to decide. With friendly respects & salutations
                        
                            
                                
                            
                        
                    